Citation Nr: 1514378	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued or substitution purposes.

2.  Entitlement to service connection for a nerves disorder for accrued or substitution purposes.

3.  Entitlement to service connection for bladder cancer for accrued or substitution purposes.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from January 1966 to July 1973 and from October 1978 to May 1982.  The Veteran died in February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in September 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the actions directed in the July 2013 Board remand were not substantially accomplished. See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  The Board has read and considered the Appellant's February 2015 and is sincerely sympathetic to her frustration over the lack of resolution of her appeal.  

The September 2012 remand included specific instructions for the AOJ to adjudicate the issue of substitution in the first instance.  No such action is shown by the evidence of record to have been completed.  Additionally, although a supplemental statement of case was issued to the appellant in January 2015, that document was returned as undeliverable.   The appellant provided a new address for the record in correspondence received by VA in February 2015.  In that correspondence she also indicated that she had been sent a letter that was addressed to an individual other than herself and that she immediately ceased reading the letter so as to protect that person's privacy.  Therefore, the case must again be remanded for appropriate action.

VA regulations provide that the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.  The agency of original jurisdiction will also provide written notification of the granting or denial of a request to substitute to the person who filed the request.  38 C.F.R. § 3.1010 (2014).  In this regard, the Board also acknowledges that the appellant may choose to waive substitution.  See Reliford v. McDonald, No. 13-3048, slip op. at 5 (Vet. App. Mar. 20, 2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and determine whether she wishes to pursue a substitution of the claims on appeal as opposed to pursuing a claim for accrued benefits.  If the appellant responds that she would like to take the opportunity to substitute, the AOJ must adjudicate the issue of substitution in the first instance.  All notices must be provided to the appellant at her new address of record.  

2.  If substitution is granted, the AOJ should complete any other development deemed necessary and readjudicate the claims for PTSD, a nerves disorder, and bladder cancer.  If the benefits sought on appeal are not granted, the appellant should be furnished a supplemental statement of the case and provided the requisite amount of time for a response before the case is returned for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


